Citation Nr: 0202107	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  99-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied increased 
evaluations for the right and left knee disorders (each rated 
10 percent), and denied an increased evaluation for tension 
and migraine headaches (rated 10 percent).  In a January 2001 
decision, the Board denied the appeal for an increased rating 
for the tension and migraine headaches and remanded the 
issues of entitlement to increased evaluations for the right 
and left knee disabilities to the RO for additional 
development.


FINDINGS OF FACT

1.  The right knee condition is manifested primarily by 
marked crepitation with swelling, fatigue with repeated use, 
painful motion, and limitation of flexion to 80 degrees; 
instability, X-ray findings of arthritis, limitation of 
flexion to 30 degrees or less or limitation of extension to 
10 degrees or more is not found.

2.  The left knee condition is manifested primarily by marked 
crepitation with swelling, fatigue with repeated use, painful 
motion, and limitation of flexion to 80 degrees; instability, 
X-ray findings of arthritis, limitation of flexion to 30 
degrees or less or limitation of extension to 10 degrees or 
more is not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Codes 5003, 5014, 5257, 5260, 5261 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Codes 5003, 5014, 5257, 5260, 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at §§ 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluations for the right and left knee 
disabilities.

The veteran has been provided with VA examinations to 
determine the current severity of his right and left knee 
disabilities.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a January 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim.  After additional evidence 
was received, the veteran notified the RO that he had no 
additional evidence to submit with regard to the claim.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

A December 1993 RO rating decision granted service connection 
for residuals of right and left knee injuries.  A 10 percent 
evaluation was assigned for each knee disability under 
diagnostic code 5257, effective from September 1993.  The 
10 percent evaluations for the right and left knee conditions 
have remained unchanged since then.

Service department, private, and VA medical records show that 
the veteran was treated for various conditions from 1997 to 
2001, primarily medical disorders not related to the issues 
being considered in this decision.  Those reports reveal that 
the veteran complains of bilateral knee pain.

The veteran underwent a VA medical examination in March 1999.  
He gave a history of bilateral knee injuries in service and 
said that he still had problems with his knees.  He reported 
occasional give way of the knees and pain with activities.  
There was valgus deformity of 10 degrees of the right knee.  
There was no tenderness.  There was minimal crepitus over the 
right knee.  Active and passive flexion could be performed 
from zero to 130 degrees at normal speed without any 
objective evidence of pain.  There was no instability of the 
right knee.  There was a valgus deformity of 10 degrees of 
the left knee.  There was marked tenderness along the joint 
line medially.  There was minimal crepitus on movement of the 
knee.  Active and passive flexion could be performed from 
zero to 130 degrees.  Movement of the knee was performed at 
normal speed and the veteran denied experiencing any pain 
during movement.  The anterior drawer test, McMurray test, 
and test for lateral instability were negative.  X-rays of 
the knees revealed minimal narrowing of the joint spaces.  
The diagnosis was degenerative joint disease of both knees.

The veteran underwent VA medical examination in April 2001 to 
determine the severity of his knee conditions.  He gave a 
history of right and left knee injuries in service and said 
that he had extreme pain, and occasional locking, stiffness, 
subluxation, lack of endurance, swelling, inflammation, 
instability, and dislocation.  There was swelling above the 
patella on the medial side and marked crepitation at both 
knee joints.  Range of flexion was limited to 100 degrees 
with pain at that level, bilaterally.  Extension was to zero 
degrees.  Drawer test and McMurray test were within normal 
limits, bilaterally.  The range of motion of the knee joints 
was additionally limited by pain and fatigue on frequent use, 
but pain was the major functional impact.  There were no 
constitutional signs of arthritis.  X-rays of the knees 
revealed no fracture or subluxation, and joint spaces were 
intact.  The diagnosis was chronic bilateral knee strain.  
The examiner noted that there was significant limitation on 
flexion of both knee joints and marked crepitation at each 
knee joint with swelling.  The examiner noted that there were 
no findings of arthritis.  The examiner noted that the 
veteran could not participate in sports because of the knee 
pain, and that his climbing ability was limited due to 
instability even though there was no instability of the knees 
found on examination.  

In an addendum dated in July 2001, the examiner who saw the 
veteran at the April 2001 VA examination noted that the 
veteran's range of motion of the knees was limited by pain 
and fatigue with pain being the major functional impact.  The 
examiner noted that fatigue with repeated use of the knees 
additionally limited the range of motion to 80 degrees of 
flexion, and that extension remained at zero degrees.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran has marked 
crepitation of each knee with swelling analogous to a 
condition caused by osteomalacia.  Under the circumstances, 
the Board will evaluate the veteran's bilateral knee strain 
analogous to that condition that is rated as degenerative 
arthritis.  Diagnostic Code 5014.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by x-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Where compensable limitation of motion 
is demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence does not reveal the presence of instability or 
compensable limitation of motion of either knee to support 
the assignment of a compensable evaluation for either knee 
condition under diagnostic codes 5257, 5260 or 5261.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence indicates 
that the veteran has pain and fatigue with repeated use of 
the knee, instability when climbing stairs, and that pain has 
the major functional impact.  The report of the veteran's VA 
medical examination in April 2001 with the addendum to the 
report of that examination dated in July 2001 reveals that 
the knees are additionally limited to 80 degrees of flexion 
due to pain and fatigue with repeated use.  Limitation of 
flexion to 80 degrees is still insufficient to support the 
assignment of a compensable evaluation of either knee 
condition under diagnostic code 5260 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The evidence does support the assignment of the minimum 
schedular evaluation for each knee disability when the 
bilateral knee strain with painful motion is rated analogous 
to degenerative arthritis under diagnostic code 5003 with 
consideration of the provisions of 38 C.F.R. § 4.59:

The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint. 

The veteran's knees are "actually painful... due to healed 
injury."  The actual limitation of motion is noncompensable, 
and even when considered with pain is not comparable to 
limitation of flexion to 30 degrees.  Hence, the Board finds 
that a 10 percent evaluation for each knee condition more 
nearly approximate, and best represents, the veteran's 
disability picture.  38 C.F.R. § 4.7.  The preponderance of 
the evidence, however, is against the claim for increased 
evaluations for the knee conditions, and the claim is denied.

A separate compensable evaluation for arthritis of either 
knee is not warranted because the 10 percent rating for each 
knee condition is based on findings rated analogous to 
arthritis.  VAOPGCPREC  23-97

Since the preponderance of the evidence is against the claim 
for increased evaluations for the right and left knee 
strains, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a right knee injury 
is denied.

An increased evaluation for residuals of a left knee injury 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

